consented that an injunction might issue, and upon the coming in of the answer the Court would be better able to decide. Afterwards, *Page 201 
upon the answer being filed, the injunction was dissolved.2
2 At May term, 1809, on its being made appear that the plaintiff's lands were overflowed, the Court decreed that the defendant should reduce the height of his dam, so as to permit the water within the bounds of the plaintiff's land to run without obstruction in its usual course. The counsel cited the following authorities: 1 Ves. Jr. 140; 1 Ves. 543; 1 Barb. C. C. 574; 3 Atk. 726; 2 Ves. 356.